DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Claims 3 and 5 are cancelled. New claims 10-16 have been added, and claims 1 and 4 have been replaced with the following:

1. A vapor deposition mask comprising:
a frame; and
	a metal film supported by the frame,
	wherein
	the metal film includes a mask region corresponding to a display region of a display device and the mask region is arranged with a plurality of pixel opening parts, and an alignment region arranged in a periphery of the mask region,
	the alignment region includes a first opening part and a plurality of second opening parts arranged in a periphery of the first opening part,
part,
	a plurality of third opening parts arranged further to the outer side than the plurality of second opening parts with respect to the first opening part, and
	the plurality of second opening parts and the plurality of third opening parts are alternately arranged in a clockwise or counterclockwise direction along an outline of the first opening part.

4. The vapor deposition mask according to claim [[3,]]1, wherein the plurality of third opening parts is arranged along an outline of the plurality of first opening parts.

10. A vapor deposition mask comprising:
a frame; and
	a metal film supported by the frame,
	wherein
	the metal film includes a mask region corresponding to a display region of a display device and the mask region is arranged with a plurality of pixel opening parts, and an alignment region arranged in a periphery of the mask region,
	the alignment region includes a first opening part and a plurality of second opening parts arranged in a periphery of the first opening part,
	a maximum width of the second opening part is smaller than a maximum width of the first opening part, and
	the plurality of second opening parts is arranged in a position separated by a larger distance than the maximum width of the first opening part from an edge of the first opening part.

11. The vapor deposition mask according to claim 10, wherein the plurality of second opening parts is arranged along an outline of the first opening part.

12. The vapor deposition mask according to claim 10, further comprising:
	a plurality of third opening parts arranged further to the outer side than the plurality of second opening parts with respect to the first opening part.

13. The vapor deposition mask according to claim 12, wherein the plurality of third opening parts is arranged along an outline of the plurality of first opening parts.

14. The vapor deposition mask according to claim 10, wherein an outline of the first opening part is circular.

15. The vapor deposition mask according to claim 10, wherein a film thickness of the metal film is 5μm to 20μm.

16. The vapor deposition mask according to claim 10, wherein a maximum width of the first opening part is 0.5mm or more.

Authorization for this examiner’s amendment was given in a telephone interview with Arimi Yamada on 05/11/2021.

	Allowable Subject Matter
Claims 1-2, 4, and 6-16 are allowed.

The following is an examiner’s statement of reasons for allowance: 
	Prior arts US 20030012981 is cited for alignment mark 30a at corner regions of mask sheet 30 (Fig. 4). US 20160043319 for circular alignment marks 122 at corner regions of patterns 120 (Fig. 1B). US 20100080915 is cited for alignment mark 106 on 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEATH T CHEN/Primary Examiner, Art Unit 1716